J-S08009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                                 OF
                                                            PENNSYLVANIA
                             Appellee

                        v.

    TERRENCE U. WILLIAMS,

                             Appellant                    No. 2418 EDA 2018


          Appeal from the Judgment of Sentence Entered July 11, 2018
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0005119-2017

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED APRIL 24, 2019

        Appellant, Terrence U. Williams, appeals from the judgment of sentence

imposed on July 11, 2018, after his terms of parole and probation were

revoked.     On appeal, Appellant seeks to raise one issue challenging the

discretionary aspects of his sentence.         Additionally, his counsel, Patrick J.

Connors, Esq., seeks to withdraw his representation of Appellant pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009).               After careful review, we quash

Appellant’s appeal and dismiss, as moot, counsel’s petition to withdraw.

        Briefly, Appellant pled guilty in this case to retail theft, simple assault,

and false identification to law enforcement. While he was serving terms of

parole and probation for those convictions, he was charged with committing

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08009-19



violations thereof. On July 11, 2018, Appellant appeared before the court for

a parole/probation revocation hearing.            At that proceeding, Appellant

stipulated to the alleged violations.          See N.T. Hearing, 7/11/18, at 3.

Consequently, the court found him in violation of his parole and resentenced

him to serve his remaining ‘back time’ of 180 days, but granted him immediate

parole.    Id. at 7.       The court also revoked Appellant’s probation and

resentenced him to a new two-year term of probation. Id. at 7-8. At the

close of the hearing, the court advised Appellant that he had 10 days to file a

post-sentence motion for reconsideration of his sentence, and 30 days to file

an appeal with this Court. Id. at 9. Appellant stated that he understood. Id.

       However, Appellant did not file any post-sentence motion, and he waited

until August 14, 2018, to file a pro se notice of appeal, which was beyond the

thirty-day period required by Pa.R.A.P. 903.1 Consequently, this Court issued

a per curiam order directing Appellant to show cause why this appeal should

not be quashed as untimely filed. Thereafter, Attorney Connors - who had

entered his appearance before this Court on Appellant’s behalf on August 31,

2018 - filed a response to the rule to show cause order. Therein, Attorney

Connors conceded that Appellant’s notice of appeal was untimely, but asked

____________________________________________


1 Appellant’s pro se notice of appeal was hand-dated July 24, 2018. However,
he did not provide proof of when he deposited that document with prison
authorities for mailing. See Commonwealth v. Jones, 700 A.2d 423, 426
(Pa. 1997) (holding that a pro se prisoner’s notice of appeal shall be deemed
filed as of the date that he delivers it to prison authorities for mailing, but he
bears the burden of proving that he in fact delivered the appeal within the
appropriate time period).

                                           -2-
J-S08009-19



us not to quash this appeal because Appellant’s notice was filed pro se, and

because counsel had reviewed the case and concluded that Appellant’s

sentencing claim is frivolous. See Response to Rule to Show Cause Order,

12/31/18, at 1.

       Unfortunately for Appellant, neither his pro se status, nor the frivolity of

his claim, permits this Court to excuse the untimely filing of his notice of

appeal. We have explained:

       Time limitations for taking appeals are strictly construed and
       cannot be extended as a matter of grace. Commonwealth v.
       Valentine, 928 A.2d 346 (Pa. Super. 2007). This Court can raise
       the matter sua sponte, as the issue is one of jurisdiction to
       entertain the appeal. Id. Absent extraordinary circumstances,
       this Court has no jurisdiction to entertain an untimely appeal.
       Commonwealth v. Patterson, 940 A.2d 493 (Pa. Super. 2007),
       appeal denied, 599 Pa. 691, 960 A.2d 838 (2008).

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014).

       Because Appellant has not offered any ‘extraordinary circumstance’ that

would allow us to entertain his appeal, we lack jurisdiction over this case.2

Furthermore, without jurisdiction, we cannot review Attorney Connor’s

petition to withdraw and Anders brief, and we must dismiss counsel’s petition

as moot. See Commonwealth v. Capaldi, 112 A.3d 1242, 1245 (Pa. Super.
____________________________________________


2 Nevertheless, we note that Appellant also waived the discretionary-aspects-
of-sentencing claim that he seeks to raise herein by not filing a post-sentence
motion or raising that claim orally at the sentencing proceeding. See
Commonwealth v. Bullock, 948 A.2d 818 (Pa. Super. 2008) (stating that
the right to appeal a discretionary aspect of sentence is not absolute and is
waived if the appellant does not challenge it in post-sentence motions or by
raising the claim during the sentencing proceedings).



                                           -3-
J-S08009-19



2015) (dismissing counsel’s petition to withdraw as moot because the

appellant filed an untimely notice of appeal, thus divesting our Court of

jurisdiction).

      Appeal quashed. Petition to withdraw dismissed as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/19




                                  -4-